--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.80

 
CONSULTING AGREEMENT
 


THIS CONSULTING AGREEMENT ("Agreement") is effective as of January 1, 2008 (the
"Effective Date"), by and between Imaging Diagnostic Systems, Inc. (“IDSI”), a
Florida corporation having a place of business at 6531 NW 18th Court,
Plantation, FL 33313, Fax Number: 954-581-0555, and Tim Hansen (“HANSEN”),
having an address of Waite Hill, Ohio.


WITNESSETH:


WHEREAS, test IDSI manufactures, markets, sells and distributes the Computed
Tomography Laser Mammography (CTLM®) system and related accessories
(collectively, the “Products”);


WHEREAS, HANSEN is the Company’s CEO and wishes to retire from that position as
of the Effective Date;


WHEREAS, following his retirement, HANSEN desires to provide consultation and
advice to IDSI regarding the medical imaging business, the management of IDSI
resources and the transition to a new CEO; and


WHEREAS, IDSI desires to contract with HANSEN for the proposed services in
accordance with the terms of this Agreement.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree that the foregoing recitals are true and
correct and further agree as follows:


1.  Services.  HANSEN shall provide IDSI with such consulting assistance and
advice as IDSI shall reasonably request from time to time on a part-time basis
(the “Services”).
2.  Term.  This Agreement shall continue for 9 months beginning on the Effective
Date, unless terminated earlier under Section 3.


3.  Termination.


a.  Either party may terminate this Agreement at any time, without cause,
effective on 60 days notice to the other party.
 
b.  Termination of this Agreement for any reason shall immediately terminate
HANSEN’S obligation to provide Services to IDSI and terminate IDSI's obligations
to compensate HANSEN for Services, except as provided in Section 4.  All other
rights, obligations, warranties and representations shall survive termination of
this Agreement.
 



--------------------------------------------------------------------------------




4.  Remuneration.


a.  As compensation for Services provided under Section 1 of this Agreement,
IDSI shall pay HANSEN a retainer of $10,000 per month commencing on the
Effective Date and the first day of each month thereafter until the Agreement is
terminated.
 
b.  HANSEN will receive compensation under his current IDSI employment
agreement, including payment for all unused vacation time, through December 31,
2007.
 
c.  In consideration of this Agreement, IDSI agrees to grant to HANSEN on the
Effective Date the option to purchase 500,000 shares of its common stock which
was scheduled to be granted on January 18, 2008, pursuant to Section 3 of his
employment agreement.
 
d.  IDSI agrees to pay for HANSEN’S reasonable business travel expenses, health
insurance and a $1 million life insurance policy naming Dotty Hansen as
beneficiary during the term of this Agreement.
 
e.  Notwithstanding the foregoing, IDSI shall reimburse HANSEN for all necessary
and reasonable expenses, and in particular all phone and communications expenses
incurred in performing the Services, and HANSEN shall submit periodic invoices
for the expenses and IDSI shall pay such invoices within 20 days.
 
5.  Compliance with Law.  Each party shall at all times during the term of this
Agreement perform and accept the Services and otherwise act in compliance with
any applicable laws, rules and regulations.
 
                                6.  Relationship.  This Agreement does not make
either party the employee, agent or legal representative of the other for any
purpose whatsoever.  Neither party is granted any right or authority to assume
or to create any obligation or responsibility, express or implied, on behalf of
or in the name of the other party.  In fulfilling its obligations pursuant to
this Agreement, each party shall be acting as an independent contractor.  IDSI
shall not have the right to, and shall not, control the manner or prescribe the
method by which the Services are performed by HANSEN except as specifically set
forth hereunder.


7.  Assignment.  HANSEN shall not have the right to assign or otherwise transfer
his rights and obligations under this Agreement except with the prior written
consent of IDSI. IDSI may assign or transfer its rights under this Agreement to
a successor corporation or to an affiliate.


8.  Notices.  Notices permitted or required to be given hereunder shall be
deemed sufficient only if in writing and:


a.  Given by hand delivery or by registered or certified mail, postage prepaid,
addressed to the respective addresses of the parties as first written above or
at such other addresses as the respective parties may designate by like notice
from time to time.  Notices so given shall be effective upon (a) receipt by the
party to
 
 
2

--------------------------------------------------------------------------------


               
               which notice is given, or (b) on the fifth business day following
the date such notice was posted, whichever occurs first; or
 
b.  Given by fax to the respective parties at the fax number first written
above, or at such other number as the respective parties may designate by like
notice from time to time.  Notices so given shall be effective upon receipt by
the party to which notice is given, and a fax transmission receipt evidencing
successful transmission of the fax according to this Section shall be sufficient
documentation to establish receipt by the receiving party.


9.  IDSI Identity.  HANSEN hereby represents, warrants and covenants that he
will maintain and promote IDSI’s name, trademarks, trade names, logos, patents,
copyrights, and other identifying material used in connection with the CTLM®.
HANSEN shall take all reasonable steps and action at his own expense to protect
and prevent IDSI’s, name, trademarks, trade names, and logos as well as patents,
copyrights and any and all other identifying material upon or used in connection
with the CTLM® from being copied, duplicated, reproduced, defaced, pirated or in
any other way used either directly or indirectly by any party or entity
whatsoever without IDSI’s written consent. All present trademarks, trade names,
logos, patents, copyrights, and other identifying material used in connection
with the CTLM® shall remain the exclusive property of IDSI.  Upon termination of
this Agreement HANSEN shall cease use of all trademarks, trade names, logos,
patents, copyrights, and other identifying material used in connection with the
CTLM®.  HANSEN shall promptly report any unauthorized use of trademarks, trade
names, logos, patents, copyrights, and other identifying material used in
connection with the CTLM®.


10.  Non-Compete and Direct Dealings.  HANSEN hereby represents, warrants and
covenants that he will not, during the term of this Agreement, engage in the
manufacture, promotion, and/or sale of any products which would be competitive
with the products covered in this Agreement (i.e., products related to optical
breast cancer detection), and during the term of this Agreement and for a period
of 2 years thereafter HANSEN shall not, directly or indirectly, become
associated in any capacity with any person, firm or corporation competing with
or planning to compete with IDSI in the manufacture or sale of similar products.
During the term of this Agreement and for a period of 2 years thereafter
HANSEN shall not directly or indirectly attempt to contact or initiate dealings
with any IDSI sources or suppliers of the CTLM or financial institutions
contacted by IDSI, or any existing or prospective customers  unless such
contacts are with the express written permission of IDSI and such contact is
clearly stated to be solely in relation to IDSI business.


11.  Foreign Corrupt Practices Act.  HANSEN shall comply with all requirements
of the Export Administration Regulations (“EAR”), the United States Foreign
Corrupt Practices Act or any other applicable law or administrative regulation
of the United States Government, as those laws, regulations and rules are
amended from time to time.


12.  Entire Agreement.  Except as specifically set forth below, this Consulting
Agreement, including all the Schedules now or hereafter attached hereto and
incorporated as an integral part of this Agreement, constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all previous proposals, oral or
 
 
3

--------------------------------------------------------------------------------


 
written, and all negotiations, conversations or discussions heretofore had
between the parties related to the subject matter of this Agreement.  Further,
except as specifically set forth below, each party warrants that it is not a
party to any other agreement that would prevent it from entering into this
Agreement, or which would adversely effect its performance under this Agreement.
Further, the parties agree as follows:


(i)  
The Confidentiality and Non-Solicitation Agreement signed by HANSEN and IDSI in
August 2004 shall remain in full force and effect.



(ii)  
The Stock Option Agreements previously entered into between IDSI and HANSEN
shall remain in full force and effect until the expiration dates thereof.



(iii)  
The Employment Agreement dated January 18, 2007, which was entered into by and
between HANSEN and IDSI, is hereby terminated, except for the continuing
provisions within it, as of the Effective Date of this Consulting Agreement.



There are no other understandings or covenants, expressed or implied, between
the parties not expressly set forth in this Agreement.


13.  Amendment.  This Agreement shall not be deemed or construed to be modified,
amended, rescinded, canceled or waived, in whole or in part, except by written
amendment signed by the parties hereto.


14.  Severability.  In the event that any of the terms of this Agreement are in
conflict with, or invalid or unenforceable under, any rule of law or statutory
provision or otherwise unenforceable under the laws or regulations of any
government or subdivision thereof, such terms shall be modified and limited, but
only to the extent necessary to make such affected provision valid or
enforceable.  Such invalidity or unenforceability shall not invalidate any of
the other terms of this Agreement, and this Agreement shall continue in full
force and effect.


15.  Waiver.  No failure by either party to take any action or assert any right
hereunder shall be deemed to be a waiver of such right in the event of the
continuation or repetition of the circumstances giving rise to such right. No
waiver of any one provision hereunder shall be considered a waiver of any other
provision hereunder.


16.  Governing Law.  This Agreement shall be governed by, and interpreted and
construed according to, the internal laws, and not the law of conflicts, of the
State of Florida.


17.  Arbitration.  The parties agree that any disputes or questions arising
hereunder, including the construction or application of this Agreement, shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (AAA) then in force.  The arbitrators shall
look solely to the Agreement to settle the dispute or questions unless the
matter is not covered in the Agreement.  Arbitration can be initiated at the
written request of either IDSI or HANSEN.  Any part of this
 
 
4

--------------------------------------------------------------------------------


 
Agreement that is not in dispute shall continue to be performed during
arbitration.  The cost of the Arbitration shall be shared equally by the
parties, unless the Arbitrator (s) determines that the expenses shall be
otherwise shared or paid.  Arbitration shall take place in Broward County,
Florida.


18.  Costs and Expenses.  If there is any claim, arbitration, litigation or
controversy arising out of this Agreement or its interpretation or enforcement,
the prevailing party shall recover from the other all reasonable legal fees and
expenses of its attorneys.


19.  Written Agreement.  The parties intend to be bound only upon executing a
written agreement.  Neither continued Services nor any other conduct shall imply
a continuing agreement upon the expiration of this Agreement.


20.  Counterparts.  This Agreement may be signed in one or more counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument.  All counterparts shall be considered an original of this
Agreement.  All counterparts shall be construed together and shall constitute
one Agreement.


21.  Binding Agreement.  Each party binds itself, its partners, successors,
permitted assigns and legal representatives to the other party to this Agreement
and to the partners, successors, permitted assigns and legal representatives of
such other party with respect to all provisions of this Agreement.
 
                                22.  Headings.  The headings contained herein
are for convenience of reference only and are not intended to define or limit
the scope of any provisions of this Agreement.


23.  Necessary Acts.  Each party shall do and perform such acts and execute and
deliver any instruments as may be required by law or reasonably requested by
notice hereunder by the other party to establish, maintain and protect the
respective rights and remedies of the other party, and to carry out the intent
and purpose of this Agreement.






[Remainder of page intentionally left blank]


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
December 26, 2007.


IMAGING DIAGNOSTIC SYSTEMS, INC.






By:   /s/ Jay S.
Bendis                                                                           
Jay S. Bendis
Co-Chairman IDSI Board of Directors


CONSULTANT:






By: /s/ Tim Hansen
Tim Hansen
 

 


 
6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 